Title: [Diary entry: 17 September 1788]
From: Washington, George
To: 

Wednesday 17th. Thermometer at 64 in the Morning—72 at Noon and 70 at Night. Morning clear and Wind at No. Wt.—pleasant all day. Rid to all the Plantations. In the Neck—Finished sowing Wheat in No. 8 last Night; and the Plow horses were engaged to day in treading out a bed of Rye, and another of Oats. Some Plows, were engaged in the ground where the bunch homony beans grew. 106½ bushels of Wheat were sown in the above field. The Carts from Muddy hole and French’s were assisting here to get in the grain and except those who were employed in loading the Carts and stacking the People were attending the treading out of the above grain. At Muddy hole—The hands except those who were with the Plows were about the Fodder in the Mansion House Corn field. At Dogue run—the same hands as yesterday, were employed about the Flax. Some still remained at the Stacks, the grain not being all secured. At French’s and the Ferry the hands were absent as before mentioned, with the flax at D. R.